3 Ill. App. 3d 492 (1972)
279 N.E.2d 171
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
ALVIN JOHNSON et al., Defendants-Appellants.
Nos. 54428, 54429 cons.
Illinois Appellate Court  First District.
January 7, 1972.
Gerald W. Getty, Public Defender, of Chicago, (Nunzio Dan Tisci, Shelvin Singer and James J. Doherty, Assistant Public Defenders, of counsel,) for appellants.
Edward V. Hanrahan, State's Attorney, of Chicago, (Robert A. Novelle and Stephen R. Kramer, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.